ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of JAMES WILLIAM KENNEDY of TOMS RIVER, who was admitted to the bar of this State in 1983; and good cause appearing;
*399It is ORDERED that JAMES WILLIAM KENNEDY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JAMES WILLIAM KENNEDY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES WILLIAM KENNEDY pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JAMES WILLIAM KENNEDY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.